Citation Nr: 1129009	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-06 827	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin rash and/or irritation in the groin area.

2. Entitlement to service connection for a right anterior chest sebaceous cyst and/or dermatofibroma.

3. Entitlement to service connection for esophageal reflux and/or hiatal hernia.

4. Entitlement to service connection for gastroenteritis.

5. Entitlement to service connection for residuals of venereal warts on the shaft of the penis.

6. Entitlement to service connection for positive tuberculin reaction.

7. Entitlement to service connection for a ganglion cyst on the left wrist.

8. Whether new and material evidence has been received to reopen a claim of service connection for an allergy disability.

9. Whether new and material evidence has been received to reopen a claim of service connection for otitis media of the left ear.

10. Entitlement to a compensable rating for bilateral hearing loss.

11. Entitlement to a compensable rating for a postoperative deviated nasal septum.

12. Entitlement to a compensable rating for otitis media of the right ear.

13. Entitlement to a compensable rating for a left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from March 1961 to September 1972 and from June 1975 to June 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's February 2007 VA Form 9 (substantive appeal), he requested a hearing before the Board.  Such a hearing was scheduled for November 15, 2010.  On the day of the videoconference hearing, VA was advised of the Veteran's death.


FINDING OF FACT

In November 2010, the Board received notice that the Veteran died on August [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


